             Case 1:20-cv-06511-LLS Document 13 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YAYA JALLOW,

                                  Plaintiff,
                                                                 20-CV-6511 (LLS)
                      -against-
                                                                CIVIL JUDGMENT
CITY OF NEW YORK; and BOWERY
RESIDENTS’ COMMITTEE,

                                  Defendants.

         Pursuant to the order issued July 21, 2021, dismissing the third amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the third amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court transmit this judgment to Plaintiff

and note service on the docket. 1

SO ORDERED.

Dated:       July 21, 2021
             New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




         1
         Plaintiff has consented to receive electronic service of notices and documents in this
case. (ECF No. 4.)
